DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 12-21 in the reply filed on 10/13/22 is acknowledged.  Claims 1-11 have been cancelled, Further, newly added claims 22-32 have been added have been carefully evaluated and are distinctive and independent from invention of Group III for the reasons below:
That claims 22-32 are directed to unelected invention I-II where (claims 22-28 another version of unelected Invention Group I, and claims 29-32 another version of invention II (or unelected Group II).     Thus, claims 22-32 are held to be unelected inventions of I-II for same reason provided from the record (see previous Election/ Restriction, about paragraphs 3-4, respectively).
	An OA on the merits of claims 12-21 as follows:

Claim Objections
Claims 12-21 are objected to because of the following informalities:  
“comprising” (claim 12, line 1) should be updated to:--”comprising:”--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lefavour et al (7882722).
Lefavour et al discloses the claimed a hand-held, portable, battery-powered, in-line crimp tool comprising: 
	a frame 20 having a working head portion 12 and a handle portion 11, the working head portion 12 each having a C-shaped structure, and the handle portion 11 including a drive system 14 that translates rotational movement of an electric motor to linear movement of a ram 22 extending at least partially onto the working head portion 12 (see discussion at col. 2, lines 28-48, and Fig. 1 as provided below).


    PNG
    media_image1.png
    292
    725
    media_image1.png
    Greyscale


Claim(s) 1 is/are also rejected under 35 U.S.C. 102a1 as being anticipated by Lefavour et al (20170302044).
Lefavour et al discloses the claimed a hand-held, portable, battery-powered, in-line crimp tool comprising: 
	a frame 12 having a working head portion 12 and a handle portion 40, the working head portion 14 each having a C-shaped structure, and the handle portion 40 including a drive system 28 that translates rotational movement of an electric motor 18 to linear movement of a ram 60/70 extending at least partially onto the working head portion 12 (see discussion at para. 0051, and Fig. 1 as provided below).

    PNG
    media_image2.png
    639
    577
    media_image2.png
    Greyscale

Conclusion
Claims 13-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt